DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (i.e. claims 12-17) in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement failed to show that a serious burden exists. This is not found persuasive because pages 3 and 4 of the restriction requirement mailed on 03/23/2022 have explicit reasons showing that a serious burden exists. Applicant failed to submit evidence that those reasons are invalid. Additionally, although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of apparatus claims differs from that of method claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper. For the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL. 
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the claims are directed to a method; however, the abstract does not include the steps. In addition, the abstract comprises implied/legal phraseology such as “described is”. Furthermore, the abstract describes a mold already known in the art (See prior art of record). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14 and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “an ambient temperature is larger than or equal to 170 ºC and smaller than or equal to 190 ºC” which is indefinite. The term “ambient temperature” in claim 14 is used by the claim to mean a temperature rage “170-190 ºC” while the accepted meaning is “room temperature”/25 ºC.  The term is indefinite because the specification does not clearly redefine the term. Additionally, the language only states a result obtained and one of ordinary skill in the art would not know from the claim claimed language the structure/steps encompassed by the claim. See MPEP § 2173.05 (g).
Claim 16 recites “a reinforcement textile” which is indefinite. The boundaries/scope of this term is unclear. Can any textile be a reinforcement? When a textile in the prior art would not read on the claimed reinforcement textile? The term has been examined below as encompassing a textile layer(s) in addition to the non-woven thermoplastic textile layer.  
Claim 17 recites “smoothly decreasing density, a smoothly decreasing degree of fusing, or a smoothly decreasing degree of compression” which is indefinite. The term “smoothly” is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the language only states result(s) obtained and one of ordinary skill in the art would not know from the claim claimed language the structure/steps encompassed by the claim. See MPEP § 2173.05 (g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamp (US 3616159). 
Regarding claim 12, Kamp discloses a method for generating a pattern of indentations in a surface of a thermoplastic textile (a method for generating a pattern of depression in a surface of a non-woven web/pad 34 comprising thermoplastic fibers: Abstract, C2, L34-61), comprising processing the thermoplastic textile (34) with a mold (Fig. 7) comprising at least one subunit (drum 80) adapted to create at least one subpattern of the pattern (C5, L57-65, Fig. 7), wherein the at least one subunit is reconfigurable (C4, L53-C5, L15). Thus, Kamp discloses a method substantially as claimed by applicant in claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 20100199520) in view of Davis (US 20010055684), Lyons (US 3946195 – of record), and/or Polosa (US 20210073493).
Regarding claim 12, Dua discloses a method for generating a pattern of indentations (104) in a surface of a thermoplastic textile (P0088, Figs. 7A-C; wherein 100 is thermoplastic textile: Abstract, tittle, P0064), comprising processing the thermoplastic textile with a mold  (111) comprising at least one subunit (113 or 501) adapted to create at least one subpattern of the pattern (P0088-0089, Figs. 7A-C or P172-0173, Fig. 45D-F).
Dua fails to disclose wherein the at least one subunit is at least one of exchangeable or reconfigurable. 
In the same field of endeavor, methods for molding patterns in fabrics, Davis discloses the technique of using a mold (110) for molding/embossing a pattern/texture in a surface of a material (500) which can be a thermoplastic fabric (Abstract, P0007, 0058, Fig. 2 ), the mold (110) comprising at least one subunit (insert(s) 120) adapted to create at least one subpattern of the pattern/texture, wherein the at least one subunit is at least one of exchangeable or reconfigurable for the benefit(s) allowing changes to the pattern/subpattern while using the same basic mold and/or achieving an endless variety of molding effects/textures while requiring less retooling time and/or retooling cost (P0016-0017, 0019, 0050-0053, Figs. 1-4). 
In the same field of endeavor, methods for molding patterns in fabrics, Lyons discloses the technique of making imprint/embossing modules/subunits (20) of a mold (10) exchangeable for the benefits of easily allowing changes to the pattern (Abstract, C2, L35-C3, L2, Fig(s). 1-4). 
In the same field of endeavor, methods for molding patterns in fabrics, Polosa discloses the technique of making imprint/embossing modules/subunits of a mold (embossing roll) exchangeable and/or reconfigurable for the benefit of easily allowing changes to the pattern (P0048-0049 and 0057-0060).
Since Dua discloses/suggests to allow molding of different patterns/sub-patterns (P0078, 0160, Figs. 5A-H) and reconfiguration/exchangeability of molding subunits in another embodiment (P0092), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Dua in view of Davis, Lyons, and/or Polosa by configuring the at least one subunit to be exchangeable or reconfigurable for the benefit(s) of easily allowing changes to the pattern and/or allowing an endless variety of patterns/sub-patterns while requiring less retooling time and/or retooling cost. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 13, Dua further discloses the step(s) of applying a release agent (release paper) to at least one of the surface of the mold or the at least one subunit (P0173) and/or inserting a separator material (wax paper) between the thermoplastic textile and at least one of a surface of the mold or the at least one subunit for the benefit(s) of ensuring that non-woven textile 100 and/or texture element 501 do not adhere to the mold (P0173 and Fig. 45D-F). Dua fails to disclose the step(s) of exchanging and/or reconfiguring the at least one subunit of the mold. However, Davis further discloses the step(s) of exchanging the at least one subunit of the mold (“interchanging the removable texture plates”) and/or reconfiguring the at least one subunit of the mold (“texture inserts 120 can be rearranged”) for benefit(s) of allowing molding of different texture/size/appearance (P0016-0017, P0052-0053). Lyons further discloses/suggests the step of exchanging the at least one subunit of the mold for the benefits of easily allowing changes to the pattern (Abstract, C2, L35-C3, L2, Fig(s). 1-4). Polosa further discloses the step(s) of exchanging the at least one subunit of the mold and/or reconfiguring the at least one subunit of the for benefit(s) of allowing molding of different texture/size/appearance (P0048-0049, 0057-0060, 0062). Since Dua discloses/suggests to allow changes to the molded pattern (P0078, 0160, Figs. 5A-H), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Dua in view of Davis, Lyons, and/or Polosa by including the step(s) of exchanging the at least one subunit of the mold and/or reconfiguring the at least one subunit of the mold for benefit(s) of facilitating changes to the molded pattern. Official notice is taken that the other recited steps are optional and are disclosed by prior art of record. 
Regarding claim 14, Dua further discloses a processing temperature of the mold of at least 140 ° C which overlaps with the claimed range, a processing time of at least 3 seconds which overlaps with the claimed range, and/or a processing pressure of 345-1034 kilopascals (i.e. 3.45-10.34 bar) which overlaps with the claimed range for the benefit(s) of forming a synthetic leather configuration/appearance (P0177 and claim 16). Thus, Dua further suggests/obviates the claimed subject matter. See MPEP § 2144.05 I. Additionally, since Dua further discloses to adjust the processing temperature, the processing pressure, and/or the processing time to optimize a degree of fusing of the thermoplastic filaments in the thermoplastic textile and/or the properties of the molded indentations (P0077, 0092) while Davis further discloses that optimization of these parameters are routine experimentation (P0058), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Dua by using a processing temperature within the claimed range, a processing time within the claimed range, and/or a processing pressure within the claimed range to optimize the synthetic leather configuration, the degree of fusing of the thermoplastic filaments and/or the properties of the molded indentations. See MPEP § 2144.05 II. 
Regarding claim 15, Dua further discloses forming a piece of apparel using the thermoplastic textile (100), wherein the piece of apparel comprises a shoe (P0008, 0049-0050, 0086, Figs. 39A-40D). Davis further discloses/suggests the claimed subject matter (P0016-0017, 0062, and Figs. 5-8).
Regarding claim 16, Dua further discloses/suggests wherein the thermoplastic textile comprises a non-woven fabric (P0071, 0073) and at least one layer of a reinforcement textile (100 can comprise at one additional textile layer 120/130 capable of functioning as a reinforcement textile for 100) for the benefit of enhancing properties (P0004, 0071, 0094, 0098), wherein the non-woven fabric comprises at least one layer of melt blown non-woven fabric (P0071), and wherein the piece of apparel (400) comprises at least one fused indentation (fused indentation(s) 104: P0073, Fig. 39C, Fig. 39F, Figs. 40B-C). 
Regarding claim 17, Dua further discloses/suggests wherein the wherein the at least one fused indentation (104) comprises an outer edge region comprising at least one of a smoothly decreasing density, a smoothly decreasing degree of fusing, or a smoothly decreasing degree of compression (P0079, Fig. 6D). 

    PNG
    media_image1.png
    148
    568
    media_image1.png
    Greyscale

Since Dua further discloses/suggests to adjust the shape, the thickness/density, the degree of fusing, and/or the degree of compression in the fused indentation(s) (104) in order to optimize its properties (P0075-0077, 0079-0081, 0087; wherein degree of compression, degree of fusing, density, and shape of fused of regions are interrelated) and the desire to create fused indentation(s) with a more gradual transition at its outer edge (P0079), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Dua by creating the outer edge region of the fused indentation(s) with at least one of a smoothly decreasing density, a smoothly decreasing degree of fusing, or a smoothly decreasing degree of compression for the benefit(s) of creating fused indentation(s) with a more gradual transition at its outer edge region and/or gradually varying the properties of the fused indentation(s) at its outer edge region. See MPEP §§ 2143 I G, 2144.04 IV B, and/or 2144.05 I. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Hong (US 20200063311) discloses a method of embossing/molding indentations on a surface of thermoplastic non-woven cloth/textile via rollers (Figs. 5-7);
Blackwell (US 20210229345) discloses the technique of producing/modifying at least one subunit (sleeve) of an embossing mold (embossing drum) with a rapid prototyping device for the benefits of improving production/repair of embossing sleeves (P0012, 0017, claim 1);
Ames (US 20180154555 – of record) discloses the technique of producing/modifying at least one subunit substructures of a mold/stamper via a rapid prototyping device for the benefits of improving production (Abstract, P0007, 0022, 0033-0036, Figs. 2-5);
Sayovitz (US 6093665 – of record) discloses a method of embossing bond/indentation on a non-woven fabric laminate via an embossing/stamping process (abstract, C5, L1-39), wherein the non-woven fabric(s) is/are thermoplastic textile (C3, L40-55), wherein the pressure and temperature are optimizable (C4, L46-62);
Bernstein (US 20050101215 – of record) discloses a method of embossing/molding indentations on a surface of a thermoplastic non-woven/textile web via rollers (P0009, 0053-0055);
Weisman (WO 2018112144  - of record) discloses embossing of non-woven webs (p. 21, L3-19), to adjust nipping pressure and temperature (p. 22, L14-25), an overlapping processing temperature (pg. 34 – pg. 35), the non-woven webs comprising one layer of melt blown non-woven fabric (M) and at least one layer of a reinforcement textile (S) (pg. 33, L15-19), to emboss/mold different sub-patterns/areas with different subunits (pg. 27, L31 to pg. 30, L18), the different sub-patterns/areas having different optical  properties (p. 26, L18-33; pg. 30, L7-18, Fig. 21); and
Dorr (EP 0300435 – of record) discloses the technique of or inserting a release agent in the form of a silicone layer 9 between a thermoplastic and an embossing/molding surface for the benefit(s) of preventing adherence (claims 1, 4, and Fig. 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743